Name: Commission Regulation (EC) No 1995/95 of 16 August 1995 amending for the seventh time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  animal product;  means of agricultural production;  economic policy;  Europe
 Date Published: nan

 17. 8 . 95 EN Official Journal of the European Communities No L 194/ 11 COMMISSION REGULATION (EC) No 1995/95 of 16 August 1995 amending for the seventh time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany rules for determining and applying the agricultural conversion rates 0, as last amended by Regulation (EC) No 1053/95 0, the agricultural conversion rate to be used for converting the aid into national currency shall be the rate in force on the day the animals in question are delivered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 0, and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3), as last amended by Regulation (EC) No 1771 /95 (4); Whereas the aid granted upon the delivery of piglets and young piglets should be adjusted to the current market situation by taking account of the fall in market prices ; whereas this adjustment must be applied immediately so as to prevent unjustified economic benefits for the produ ­ cers in question ; Whereas pursuant to Article 10 (2) of Commission Regu ­ lation (EEC) No 1068/93 of 30 April 1993 on detailed HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (3) of Regulation (EC) No 3146/94, 'ECU 50', 'ECU 43', 'ECU 40' and 'ECU 34' are replaced by 'ECU 40', 'ECU 34', 'ECU 32' and 'ECU 27' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 3 OJ No L 332, 22. 12. 1994, p. 23. 0 OJ No L 108 , 1 . 5. 1993, p. 106. 6) OJ No L 107, 12. 5. 1995, p. 4.(4) OJ No L 173, 25. 7. 1995, p. 24.